Berkshire, J.
The objection to the indictment is, because the offence is not sufficiently charged in the language of the statute upon which it is founded. If it had been so charged in the exact language of the statute in this instance, it would have been too indefinite to give the accused notice of the charge he was called on to meet, and the indictment would have been clearly insufficient on demurrer.
The property or articles stolen in the present case, were not technically bank notes, but. are embraced under the terms, writings and papers of value found in the statute. They are fully described in the indictment by the name and designation by which they are usually understood and known in the country, and their true value properly averred, so that the accused had full notice of the charge against which he "was required to defend himself; and it is not perceived that it could have been of any advantage to the defence if it had been added to the description in the indictment that the notes described were writings, or of papers of value.
I think, therefore, that the demurrer to the indictment was properly overruled.
The other error assigned is, as to the ruling of the court in admitting the prisoner’s confessions of the larceny, under the circumstances under which the^- were made.
It is well settled as a general rule, that the confessions of the accused, made under inducements to officers in whose custody he was at the time, or others having authority over him, are to be excluded on the trial. But the exception to the rule is also fully established, where the confession is accompanied with the surrender and restoration of the stolen property. In this case the prisoner did, at the time of the confession, surrender and deliver up what corresponded to *698the property described in the indictment, and the court certifies in the judgment of restitution of the same property, that it was proven on the trial that it was property stolen from "William Martin, as alleged in the indictment. 1 Greenleaf, § 232; 1 Russell & Ryan, 151; 2 Harrington, 530; 9 Yerger, 410; 1 Wharton C. L., § 695.
From what appears upon the record, the confessions made in this case, as it seems to me, were properly admitted.
The judgment, therefore, should be affirmed.
The other judges concurred.
Judgment affirmed.